Case 1:19-cv-01991-PKC-SJB Document 22 Filed 09/24/19 Page 1 of 1 PageID #: 87




                                                                                                 Katherine J. Weall
GEORGIA M. PESTANA                               THe Ctrv oF NEW Yonr                                  Senior Courysel
A   cting Corporati on   C   ounsel
                                               LAW DEPARTMENT                                  phone: (212) 356-5055
                                                                                                  fax: (212) 356-3509
                                                     IOO CHURCH STREET                          kweall@law.nyc.gov
                                                    NEW YORK, N.Y. IOOOT


                                                                           September 24,2019

Honorable Sanket J. Bulsara (BY ECF)
United States District Court
Eastern District of New York
225 CadmanPlazaEast
Brooklyn, New York ll20l

             Re              Ada Santos v. City of New York et al.
                             19-cv-1991 (PKC) (SJB)

Your Honor:

             I
          represent defendants The City of New York and P.O. Peter Mueller in the above-
referenced matter. I am writing to respectfully request an adjoumment of the settlement
conference scheduled for January 9,2020 at 10:30 a.m. because it conflicts with a previously-
scheduled conference in Aloe v. The City of New York et al., 18-civ-6090 (VSB), pending in the
Southern District that is scheduled to starl at 11:00 a.m. that I am required to attend. This is
defendants' first request for an adjournment of the settlement conference. Counsel for co-
defendants, Charles O'Bryan, Esq. and Mark Lefkowitz, Esq., both consent to this request.
Plaintiff s counsel, Rose M. Weber, Esq., consents to this request only if the conference can be
scheduled for later the same day or earlier the same week, as she has trial preparation the
following week.

             All of the parties
                          are available on Monday, January 6 or Tuesday, January 7; on
Wednesday, January 8 after 12 p.m.; and on Thursday, January 9,2020 after 1:30 p.m.

                                                                 Respectfully submitted,


                                                                 Katherine J. Weall
cc.          Rose        M. Weber (By ECF)
             Attorney          for Plaintiff
             Mark David Lefkowitz (By ECF)
             Attorney for Defendant Multifamily Management Services, LLC
             Charles E. O'Bryan (By ECF)
             Attorneyfor Defendants Vitus Group, Arco Managenxent Corp., and Leon McCoy
